DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
Response to Amendment and Status of Claims
The amendments to the claims filed August 8, 2022 are acknowledged. Claims 1, 13 and 20 have been amended. Claims 21-22 are newly added. Claims 6-8 are cancelled. Claims 1-5, 9-12, 15 and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, Group 1, directed towards a method, and non-elected species, directed to an ion imprinted polymer material, there being no allowable generic or linking claim. Applicant timely elected in the reply filed October 4, 2019. Claims 1-5, 9-13 and 15-22 are pending, with Claims 13, 16-17 and 19-22 currently being considered in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (“Synthesis and characterization of a series of chelating resins containing amino/imino-carboxly groups and their adsorption behavior for lead in aqueous phase”) in view of Roosen (previously cited, “Adsorption and chromatographic separation of rare earths with EDTA- and DTPA- functionalized chitosan biopolymers”).
Regarding Claims 13 and 20, Yang discloses an adsorbent (see Abstract) comprising: 
a substrate consisting of a polystyrene, and
a material attached to a surface of the substrate through an amide bond between a carboxyl group on the material and an amine on the surface of the substrate (see Fig. 2; EDTA and DTPA), and wherein 
the material selectively binds with at least one metal element (see Abstract; see Fig. 8).
	Liang does not expressly disclose whether the adsorbent selectively binds with at least one rare earth element.
	Roosen teaches a similar adsorbent wherein EDTA or DTPA selectively binds with at least one rare earth element, and that EDTA and DTPA are very efficient for binding rare-earth (lanthanide) ions suc as Nd, Ho and Pr (see Abstract). Roosen teaches recovery of rare-earth elements using EDTA and DTPA aids in the recycling of rare earths from end-of-life permanent magnets (see pg. 1536, Col. 1, Para. 3), and may help alleviate the supply and demand for valuable elements (see Introduction, Pg. 1530, Col. 1, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the adsorbent of Yang for the selective binding of rare earth elements such as La, Nd and Ho, as taught by Roosen, for the invention disclosed by Yang. One would be motivated to selectively bind rare earth elements because these are valuable elements in short supply, and in order to recycle permanent rare earth magnets (see teaching by Roosen above). 
Additionally, the structure of the adsorbent of Yang (substrate and binding method to the material) is the same as claimed, and it would be obvious that the adsorbent of Yang be therefore capable of selectively binding rare earth elements as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
	
Regarding Claims 16 and 17, Yang discloses wherein (Claim 16) the material is a ligand and wherein (Claim 17) the ligand is selected from the group consisting of diethylenetriaminepentaacetic acid (see Fig. 2, PS-DTPA; DTPA is diethylenetriaminepentaacetic acid).

Regarding Claim 19, Yang discloses wherein the ligand is DTPA (see above), but does not disclose if the ligand is formed by DTPA dianhydride synthesis, nor using the other claimed components. However, these limitations are product by process steps, and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. All limitations have been considered and are met because Taylor discloses wherein the ligand is DTPA.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Roosen, as applied to Claim 13 and Claim 20 above, respectively, in further view of Zhao (“Adsorption investigation of MA-DTPA chelating resin for Ni(II) and Cu(II) using -experimental and DFT methods”). 
	Regarding Claims 21-22, Yang discloses wherein the material is diethylenetriaminepentaacetic acid (DTPA) (see Fig. 2), but does not disclose wherein the carboxyl group bonding to the amine on the surface of the substrate emanates from a central, tertiary amine of the diethylenetriaminepentaacetic acid (DTPA).
	Zhao teaches a similar invention wherein DTPA bonds to a polymer such that the carboxyl group bonding to the amine on the surface of the polymer emanates from a central tertiary amine of the DTPA (see Fig. 5, MA-DTPA-2; see Fig. 1, reproduced and annotated below for clarity). Zhao explains that bonding via the central amine may provide energetically favorable interactions with metal ions (see Fig. 5; see Pg. 74, Col. 1, Para. 2; configuration 15 refers to bonding with the MA-DTPA-2 (central tertiary amine) configuration).

    PNG
    media_image1.png
    458
    722
    media_image1.png
    Greyscale

Fig. 1 of Zhao, showing bonding with the polymer substrate between the surface amine and the carboxyl group emanating from the central tertiary amine of the DTPA.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had bonding between the amine on the surface of the substrate and the carboxyl group, wherein the carboxyl group emanates from a central tertiary amine of the DTPA, as taught by Zhao, for the invention disclosed by Yang. One would be motivated to have this bonding in order to have more energetically favorable interactions with the metal ion (see teaching above), and because Zhao demonstrates that this bonding would be likely to occur (see Fig. 1 of Zhao). 

Response to Arguments
Applicant’s arguments, filed August 8, 2022, with respect to Claims 13 and 20, and dependent claims thereof, rejected under 35 U.S.C. 103 over Taylor in view of Ogata and under 102(a)(1) over Taylor, respectively, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring the substrate to be polystyrene.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Yang in view of Roosen, as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT; 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735